DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-7, in the reply filed on 12/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-15 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	The limitation “at least one of the veneer panel assembly, the aviation honeycomb layer, or the back panel being configured to pass flame requirements tests as set forth in 14 C.F.R. 25.853 and corresponding Appendix F” in claim 7 is indefinite. It is not clear what those requirements are. Additionally, the requirements can change and do not always remain the same. Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billstein et al. (WO 2010/057478) [hereinafter Billstein].
Billstein discloses a flexible carbon fiber decorative veneer, comprising a veneer panel assembly, comprising a face layer formed from a carbon fiber material (further flexible layer made of carbon fibers), a backing layer (first flexible layer) formed from a flexible fleece (see abstract; paragraph [0012]), and an adhesive (silicone resin) positioned between the face layer and the backing layer, the adhesive being configured to attach the face layer to the backing layer through an activation via at least one joining process (claim 7). The backing layer is inherently configured to prevent light from passing through voids or interstitial spaces in the carbon fiber material of the face layer when the backing layer is attached to the face layer via the adhesive, 
Furthermore, the limitations “the flexible carbon fiber decorative veneer being configured for use on an aircraft interior structure” and “the veneer panel assembly being configured to conform to a radius of at least 0.25 inches on the aircraft interior structure” are recitations of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Billstein clearly teaches all the structural limitations of the claimed flexible carbon fiber decorative veneer. Accordingly, the flexible carbon fiber decorative veneer of Billstein is capable of performing the intended use recited in claim 1. 
Claim 2 defines the product by how the product was made. The limitation “the carbon fiber material forming the face layer being sanded from a first thickness to a second, lesser thickness prior to the face layer being attached to the backing layer via the adhesive" is deemed a process limitation. Thus, claim 2 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies forming a flexible carbon fiber layer. As shown above, Billstein suggests such a product.

	Regarding claim 4, Billstein discloses the adhesive being pre-applied to the woven cellulose material of the flexible fleece of the backing layer (claim 12).
	Regarding claim 5, Billstein discloses the adhesive being a thermoset dry film adhesive, the at least one joining process includes at least one bonding process utilizing a select temperature (claims 7, 12 and 16).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to anticipate or render obvious the distinct features of “an aviation honeycomb layer of the flexible carbon fiber decorative veneer, the veneer panel assembly being configured to be coupled to the aviation honeycomb layer, and a back panel of the flexible carbon fiber decorative veneer, the aviation honeycomb layer being configured to be coupled to the back panel, the aviation honeycomb layer and the back panel forming a base structure of the aircraft interior structure, the aviation honeycomb layer and the back panel being fabricated with the radius of at least 0.25 inches”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781